REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
	Figure 2 of the application is directly point to the claimed invention.
	
    PNG
    media_image1.png
    486
    517
    media_image1.png
    Greyscale

2.	The Examiner agrees with Applicant’s argument in Remark filed 27 January 2022, that Mohaban et al., Zendle et al. and Hollstrom et al. fails to disclose in combination the amended independent claim 1.  The Prior art made of record fails to disclose in combination “a first port configured to connect to data network; a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiate a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least a telephone network service configured to process telephone data received via the second port, a broadband service configured to processes data received via the second port for exchange with a broadband network interface device accessible via the first port, a cellular provisional service, and a browser service configured to transfer application information for a browser application between a system connected to the apparatus and the first port.”
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412